 



EXHIBIT 10.2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITY AGREEMENT

among

HEARX, LTD.,

as Debtor

and

SIEMENS HEARING INSTRUMENTS, INC.,

as Secured Party

Dated as of December 7, 2001



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    Page   SECTION 1. DEFINITIONS 1   SECTION 2. ASSIGNMENT;
SECURITY INTERESTS; INSURANCE PROCEEDS 2   2.01 Assignment; Grant of Security
Interests 2 2.02 Power of Attorney 4 2.03 Costs of Enforcement 5   SECTION 3.
GENERAL REPRESENTATIONS AND WARRANTIES 5   3.01 Location of Collateral 5 3.02
Debtor Organization 5 3.03 Enforceability 5 3.04 Ownership 6 3.05 Business 6
3.06 Control 6 3.07 Liens 6 3.08 Consents 6   SECTION 4. SPECIAL PROVISIONS
CONCERNING ACCOUNTS; INSTRUMENTS; CHATTEL PAPER; COMMERCIAL TORT CLAIMS 6   4.01
Additional Representations and Warranties 6 4.02 Maintenance of Records 7 4.03
Direction to Account Debtors; Contracting Parties; etc. 7 4.04 Collection 7 4.05
Instruments and Chattel Paper 8 4.06 Commercial Tort Claims 8   SECTION 5.
SPECIAL PROVISIONS CONCERNING PATENTS,
COPYRIGHTS AND TRADEMARKS 8   5.01 Additional Representations and Warranties 8
5.02 Infringements 8 5.03 Other Patents, Copyrights and Trademarks 9 5.04
Remedies 9

i



--------------------------------------------------------------------------------



 

                    SECTION 6. PROVISIONS CONCERNING ALL COLLATERAL;
INSURANCE 9   6.01 Protection of the Secured Party's Interests 9 6.02 Further
Actions 9 6.03 Financing Statements 10 6.04 Location 10 6.05 Adverse Claims 11
6.06 Taxes 11 6.07 No Other Liens 11 6.08 Access 11   SECTION 7. REMEDIES UPON
OCCURRENCE OF EVENT OF
DEFAULT 12   7.01 Remedies; Obtaining the Collateral Upon Default 12 7.02
Remedies; Disposition of the Collateral 13 7.03 Waiver of Claims 13 7.04
Application of Proceeds 14 7.05 Remedies Cumulative 14 7.06 Discontinuance of
Proceedings 15   SECTION 8. INDEMNITY 15   SECTION 9. MISCELLANEOUS 15   9.01
Notices 15 9.02 Waiver; Amendment 15 9.03 Obligations Absolute 15 9.04
Successors and Assigns 16 9.05 Headings Descriptive, etc. 16 9.06 GOVERNING LAW;
SUBMISSION to JURISDICTION and VENUE; WAIVER of JURY TRIAL 16 9.07 The Debtor's
Duties 17 9.08 Termination; Release 17 9.09 Counterparts 18 9.10 Severability 18

      SCHEDULE I CHATTEL PAPER AND INSTRUMENTS SCHEDULE II COMMERCIAL TORT
CLAIMS SCHEDULE III DEBTOR AND COLLATERAL DETAILS SCHEDULE IV PATENTS,
COPYRIGHTS AND TRADEMARKS

ii



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT

            SECURITY AGREEMENT, dated as of December 7, 2001 (this “Agreement”),
by and between HEARX, LTD., a Delaware corporation (the “Debtor”), and SIEMENS
HEARING INSTRUMENTS, INC., a Delaware corporation (the “Secured Party”),

W I T N E S S E T H :

            WHEREAS, the Debtor and the Secured Party entered into that certain
Credit Agreement, dated as of December 7, 2001 (as such agreement may be
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”);

            WHEREAS, as a condition precedent to the obligations of the Secured
Party under the Credit Agreement, the Debtor is required to execute and deliver
this Agreement and to grant to the Secured Party a continuing security interest
in all of the Collateral (as hereinafter defined);

            NOW, THEREFORE, in consideration of the benefits to the Debtor, the
receipt and sufficiency of which are hereby acknowledged, the Debtor hereby
makes the following assignments, representations and warranties to the Secured
Party and hereby covenants and agrees with the Secured Party as follows:

          SECTION 1. DEFINITIONS

                                       For all purposes of this Agreement,
(i) capitalized terms not otherwise defined herein shall have the meanings set
forth in the Credit Agreement, (ii) the following terms, which are defined in
the UCC are used herein as so defined: Accession, Account, Chattel Paper,
Copyrights, Commercial Tort Claim, Deposit Account, Document, Equipment,
Fixtures, General Intangible, Goods, Instrument, Inventory, Investment Property,
Letter-of-Credit Right, Patent, Proceeds, Supporting Obligation, Tangible
Chattel Paper, and Trademark, and (iii) the principles of construction set forth
in the Credit Agreement shall apply.

            In addition, the following terms shall have the meanings herein
specified:

            “Collateral” has the meaning provided in Section 2.01(a).

            “Collateral Proceeds” shall mean “proceeds” as such term is defined
in the UCC or under other relevant law and, in any event, shall include, but
shall not be limited to, (i) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to the Secured Party or the Debtor from time to
time, and claims for insurance, indemnity, warranty or guaranty effected or held
for the benefit of the Debtor, with respect to any of

 



--------------------------------------------------------------------------------



 



the Collateral, (ii) any and all payments (in any form whatsoever) made or due
and payable to the Debtor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any person acting under color of
Governmental Authority) and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

            “Credit Agreement” has the meaning provided in the first whereas
clause of this Agreement.

            “Debtor” has the meaning provided in the preamble of this Agreement.

            “Secured Obligations” shall mean all obligations, fees, charges,
liabilities and indebtedness of every nature of the Debtor from time to time
owing to the Secured Party under the Credit Agreement and/or any other Loan
Document to which the Debtor is a party.

            “Secured Party” has the meaning provided in the preamble of this
Agreement.

            “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York on the date hereof; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

          SECTION 2. ASSIGNMENT; SECURITY INTERESTS; INSURANCE PROCEEDS

            2.01     Assignment; Grant of Security Interests.

            (a)       The Debtor, as security for the prompt and complete
payment and performance when due of the Secured Obligations of the Debtor, does
hereby assign, pledge, convey, set over and transfer unto the Secured Party, and
does hereby grant to the Secured Party a continuing security interest of first
priority in, all of the right, title and interest of the Debtor in, to and under
all of the following, whether now existing, or hereafter from time to time
acquired using proceeds of the Loans (collectively, the “Collateral”):



              (i)       all Equipment, Inventory, Fixtures and Goods of the
Debtor;

2



--------------------------------------------------------------------------------



 





              (ii)      all Accounts, Deposit Accounts, Investment Property and
all other cash and currency of the Debtor;                 (iii)     all General
Intangibles of the Debtor;                 (iv)     all Chattel Paper, Documents
and Instruments owned by the Debtor, as specified in Schedule I;    
            (v)      all Governmental Approvals, to the maximum extent permitted
by applicable law;                 (vi)     all property and interests in
property of each Debtor now or hereafter coming into the actual possession,
custody or control of the Secured Party in any way and for any purpose (whether
for safe keeping, deposit, custody, pledge, transmission, collection or
otherwise);                 (vii)    all books and records of the Debtor
relating to any Collateral;                 (viii)   all other property and
interests in property of the Debtor constituting personal property;    
            (ix)    all Commercial Tort Claims of the Debtor, as specified on
Schedule II;                 (x)     all Letter-of-Credit Rights of the Debtor;
                (xi)    all Supporting Obligations of the Debtor; and    
            (xii)    all Accessions and all Collateral Proceeds and products of
any and all of the foregoing.

            (b)       The Collateral pledged and the security interest granted
by the Debtor secures the prompt and complete payment and performance of all the
Secured Obligations owed by the Debtor, and the security interest of the Secured
Party held under this Agreement extends to all Collateral which the Debtor may
acquire at any time during the continuation of this Agreement.

            (c)       The parties agree that a certain promissory note (the
“Note”) forming a part of a certain agreement entitled Credit and Security
Agreement dated as of November 5, 1998 between HEARx, Ltd. and HEARx West, LLC
is Collateral hereunder, but only for so long as the assets of HEARx West LLC
are not Collateral hereunder. If and when such assets become Collateral
hereunder, the Secured Party agrees to release its security interest in the
Note.

3



--------------------------------------------------------------------------------



 



            2.02     Power of Attorney. The Debtor hereby irrevocably appoints
the Secured Party as its attorney-in-fact with right of substitution, so that
the Secured Party or any other Person empowered by the Secured Party shall be
authorized, without need of further authorization from the Debtor, at any time
upon the occurrence of and during the continuance of an Event of Default (but
not otherwise), in the Secured Party’s discretion to take any and all actions
authorized or permitted to be taken by the Secured Party under this Agreement or
by law, including but not limited to the power:



              (i)       to effect the sale of any of the Collateral in one or
more transactions to the extent permitted by law and in such other manner as may
be determined by the attorney-in-fact, including the direct sale without public
auction of any such Collateral at such price, and upon such terms as may be
determined by the attorney-in-fact;                 (ii)      to enter upon any
premises where the Collateral or any part thereof may be located without the
need for a court order or other form of authority otherwise than upon the
authority granted herein;                 (iii)     to take and retain actual
possession and control of any such Collateral as receivers without bond or
otherwise, and transport any of it to any location as determined by such
attorney-in-fact;                 (iv)    to make any repairs, additions and
improvements on the Collateral as such attorney-in-fact shall deem proper or
necessary;                 (v)      to administer, manage and use any of the
Collateral;                 (vi)     to conclude any agreement and collect any
monies thereunder or otherwise due to the Debtor in respect of, or generated
through the usage of, any of the Collateral;                 (vii)    to
institute and maintain such suits and proceedings as such attorney-in-fact shall
deem expedient to prevent any impairment of the Collateral or to preserve and
protect such attorney-in-fact’s interest therein;                 (viii)    to
execute and deliver such deeds of conveyance or sale as may be necessary or
proper for the purpose of conveying full title and ownership, free from any
claims and rights of the Debtor, to any of the Collateral, after foreclosure
thereof; and                 (ix)    in general, to sign such agreements and
documents and perform such acts and things required, necessary or, in the
opinion of such attorney-in-fact, advisable, to fully accomplish the purpose
hereof.

4



--------------------------------------------------------------------------------



 



            The Debtor hereby confirms and ratifies any and all actions and
things performed or done by the Secured Party as the Debtor’s attorney-in-fact
or any of its representatives in each case pursuant to the powers granted
hereunder.

            This special power of attorney shall be deemed coupled with an
interest, and cannot be revoked by the Debtor until all of the Secured
Obligations have been paid in full and all Commitments have been terminated.

            2.03     Costs of Enforcement. All reasonable costs, expenses,
charges and fees paid or incurred by the Secured Party in the exercise of any of
the rights, remedies or powers granted under this Agreement shall be for the
account of the Debtor, and the Debtor undertakes promptly on demand to pay the
same or, as the case may be, to reimburse the Secured Party therefor.

          SECTION 3. GENERAL REPRESENTATIONS AND WARRANTIES

            The Debtor represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement and the
payment in full of the Secured Obligations, as follows:

            3.01     Location of Collateral. All material amounts of the
Inventory and Equipment are located at the places specified on Schedule III. The
office where the Debtor keeps its records concerning Accounts and other
Collateral is located at the address specified on Schedule III for the Debtor.
None of the Accounts is evidenced by an Instrument or by Chattel Paper, except
as those which may be disclosed on Schedule I.

            3.02     Debtor Organization. The Debtor’s exact legal name, state
of incorporation or formation, principal place of business and chief executive
office are (and for the four months prior to the date hereof has been) as set
forth on Schedule III. The Debtor is qualified to do business and in good
standing in all states and other jurisdictions in which the failure to be so
qualified and in good standing would have a Material Adverse Effect or a
material adverse effect on the ability of the Debtor to enforce the collection
of Accounts due from customers residing in such locations.

            3.03     Enforceability. This Agreement has been duly executed and
delivered by the Debtor and constitutes a legal, valid and binding obligation of
the Debtor enforceable in accordance with its terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (whether enforcement is sought by
proceedings in equity or at law).

            3.04     Ownership. The Debtor is the legal, record and beneficial
owner of, and has good and marketable title to, the Collateral, free and clear
of any Lien whatsoever, except for (A) the Lien created hereby, and (B) any
other Permitted Lien. To Debtor’s knowledge, no financing statement or other
security instrument is on file in any

5



--------------------------------------------------------------------------------



 



jurisdiction covering any of the Collateral, other than such as have been filed
with respect to either (i) the Lien created hereby or (ii) another Permitted
Lien.

            3.05     Business. The Debtor does not conduct any business under
any name or trade name other than those set forth on Schedule III. The taxpayer
identification number of the Debtor is set forth on Schedule III.

            3.06     Control. Except for Inventory in transit in the ordinary
course of the Debtor’s business, the Debtor has exclusive possession and control
of the Inventory and Equipment.

            3.07     Liens. This Agreement creates a continuing Lien in the
Collateral, securing the payment of the Secured Obligations.

            3.08     Consents. No consent or authorization of, filing with,
notice to, or other act by or in respect of, any Governmental Authority or any
other Person is required with respect to the Debtor in connection with either
(i) the grant by the Debtor of the Lien created hereby or the execution,
delivery or performance of this Agreement by the Debtor or (ii) for the
perfection of or the exercise by the Secured Party of its rights and remedies
hereunder, other than the filing of financing statements and continuing
statements with the Secretary of State of the State of Delaware.

          SECTION 4. SPECIAL PROVISIONS CONCERNING ACCOUNTS; INSTRUMENTS;
CHATTEL PAPER; COMMERCIAL TORT CLAIMS

            4.01     Additional Representations and Warranties. As of the time
when each material Account arises, the Debtor shall be deemed to have
represented and warranted, to the best of its knowledge and belief and unless
otherwise disclosed by the Debtor in writing to the Secured Party, that such
Account, and all records, papers and documents relating thereto (if any) are
genuine and in all respects what they purport to be, will evidence true and
valid obligations, enforceable in accordance with their respective terms and
will be in compliance and will conform with all applicable law.

            4.02     Maintenance of Records. The Debtor will keep and maintain
at its own cost and expense satisfactory and complete records of the Accounts,
including, but not limited to, the originals of all documentation with respect
thereto, records of all payments received, all credits granted thereon (subject
to customary record retention policies) and all other dealings therewith, and
the Debtor will make the same available to the Secured Party for inspection at
all reasonable times upon reasonable prior written notice. The Debtor shall, at
its own cost and expense, deliver all tangible evidence of the Accounts
(including, without limitation, all documents evidencing the Accounts) and such
books and records to the Secured Party or to its representatives (copies of
which evidence and books and records may be retained by the Debtor) upon its
demand at any time after the occurrence of and during the continuance of an
Event of Default. If the Secured Party so directs, the Debtor shall legend, in
form and manner reasonably

6



--------------------------------------------------------------------------------



 



satisfactory to the Secured Party, the Accounts, as well as books, records and
documents of the Debtor evidencing or pertaining to the same with an appropriate
reference to the fact that the Accounts have been assigned to the Secured Party
and that the Secured Party has a security interest therein.

            4.03     Direction to Account Debtors; Contracting Parties; etc. The
Debtor agrees that upon the occurrence of and during the continuance of an Event
of Default, the Secured Party may, at its option, directly notify the obligors
with respect to any Accounts to make payments with respect thereto as directed
by Secured Party and (ii) the Secured Party may apply, without notice to or
assent by the Debtor, any or all such amounts in the manner provided in the
Credit Agreement.

            4.04     Collection. The Debtor shall endeavor to cause to be
collected from the account debtor named in the Debtor’s Accounts, as and when
due (including, without limitation, amounts which are delinquent, such amounts
to be collected in accordance with generally accepted lawful collection
procedures) any and all amounts owing under or on account of such Account, and
apply forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account, except that, unless an Event of Default
shall have occurred and be continuing (and shall not have been waived by an
appropriate vote or other action by the Lender), the Debtor may, subject to
compliance with the Credit Agreement and other Loan Documents, allow in the
ordinary course of business as adjustments to amounts owing under the Debtor’s
Accounts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which the Debtor finds
appropriate in accordance with sound business judgment and (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services.

            4.05     Instruments and Chattel Paper. If any Collateral shall be
evidenced by any Instrument or Chattel Paper, the Debtor shall within 10
Business Days of Debtor’s receipt thereof either (i) deliver or pay over or
otherwise credit to the account of the Secured Party such Instrument or Chattel
Paper; or (ii) notify the Secured Party thereof, and shall upon request by the
Secured Party promptly deliver such Instrument or Chattel Paper to the Secured
Party appropriately endorsed to the order of the Secured Party as further
security hereunder.

            4.06     Commercial Tort Claims. If the Debtor becomes involved, or
becomes aware of a reasonable likelihood of becoming involved, in a Commercial
Tort Claim, the Debtor shall within 10 Business Days thereof provide the Secured
Party with reasonable details thereof such that Schedule II may be appropriately
updated.

          SECTION 5. SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND
TRADEMARKS

            5.01     Additional Representations and Warranties. The Debtor
represents and warrants as follows:

7



--------------------------------------------------------------------------------



 



            (a)        As of the Closing Date, the Debtor owns the Patents,
Copyrights and Trademarks set forth on Schedule IV.

            (b)        The Debtor is licensed to practice under or use all
technology that it now uses or practices under.

            (c)        It is aware of no third party claim that any aspect of
the Debtor’s present or contemplated business operations infringes or will
infringe any Patent, Copyright, trade secret or Trademark.

            5.02     Infringements. Promptly upon learning thereof, the Debtor
shall notify the Secured Party in writing of all pertinent details available
thereto, with respect to any infringement or other violation of the Debtor’s
rights in any Patent, Copyright or Trademark that could reasonably be expected
to have a Material Adverse Effect, whether or not such right is presently held
by the Debtor. As to each such instance, to the extent deemed appropriate by the
Debtor in its commercially reasonable judgement, and to the extent permitted by
all requirements of law, the Debtor shall diligently pursue a remedy. Promptly
upon learning thereof, the Debtor shall notify the Secured Party in writing of
any claim that any activity of the Debtor infringes or otherwise violates the
right of any third party with respect to any patent, copyright or trademark.

            5.03     Other Patents, Copyrights and Trademarks. If the Debtor
hereafter acquires rights in any material Patent, Copyright or Trademark, the
Debtor shall deliver to the Secured Party within 30 days of such acquisition, a
copy of such Patent, Copyright or Trademark.

            5.04     Remedies. If an Event of Default shall occur and be
continuing (and shall not have been waived by an appropriate vote or other
action by the Lender), the Secured Party, acting pursuant to and in accordance
with the terms of the Credit Agreement, by written notice to the Debtor may
(a) take and practice or use or sell any or all of such Patents, Copyrights or
Trademarks, or take and use or sell the Debtor’s rights in such Patents,
Copyrights or Trademarks, along with the goodwill and all other elements of the
Debtor’s ongoing business symbolized by such assets and secured under this
Agreement, and the right to carry on the business of the Debtor in connection
with which such assets have been used, and (b) direct the Debtor to refrain, in
which event the Debtor shall refrain, from practicing under such Patent and
Copyright rights directly or indirectly, or from using the Trademarks in any
manner, directly or indirectly, and if requested by the Secured Party, the
Debtor shall change its name to eliminate therefrom any use of any Trademarks,
and execute any other and further documents which the Secured Party may request
further to confirm the foregoing and to permit the Secured Party to enforce its
remedies relating to such trademarks, patents and/or copyrights.

8



--------------------------------------------------------------------------------



 

          SECTION 6. PROVISIONS CONCERNING ALL COLLATERAL; INSURANCE

            6.01     Protection of the Secured Party’s Interests. The Debtor
will do nothing to impair the rights of the Secured Party in the Collateral;
provided, however, that nothing herein shall prevent the Debtor, prior to the
exercise by the Secured Party of any such rights, from undertaking the Debtor’s
operations in the ordinary course of business. The Debtor assumes all liability
and responsibility in connection with the Collateral which it owns and the
liability of the Debtor with respect to the Secured Obligations shall in no way
be affected or diminished by reason of the fact that such Collateral may be
lost, destroyed, stolen, damaged or for any reason whatsoever be unavailable to
the Debtor.

            6.02     Further Actions. The Debtor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Secured Party from
time to time such lists, descriptions and designations of the Collateral,
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the interests hereby granted, which the Secured Party, upon written
direction, deems reasonably appropriate or advisable to perfect, preserve or
protect its security interests in the Collateral.

            6.03     Financing Statements. The Debtor agrees to sign and deliver
to the Secured Party such financing statements (or similar statement or
instrument of registration under the law of any jurisdiction), in form
acceptable to the Secured Party as it may from time to time reasonably request
or as are necessary or desirable in its reasonable opinion to establish and
maintain the security interests contemplated hereunder as valid, enforceable
giving effect to first priority security interests as provided herein and the
other rights and security contemplated herein, all in accordance with the UCC or
any other applicable law. The Debtor will pay any applicable filing fees and
related expenses in connection with such financing statements (or similar
statement or instrument of registration). The Debtor authorizes the Secured
Party to file any such financing statements without the signature of the Debtor
to the extent permitted by law. In addition, the Debtor hereby irrevocably
makes, constitutes and appoints the Secured Party (and all Persons designated by
the Secured Party for that purpose) the Debtor’s true and lawful
attorney-in-fact to sign the name of the Debtor on any financing statement or
other writing necessary or requested by the Secured Party to perfect its Lien on
or in any of the Collateral or to maintain the perfection thereof. The Secured
Party agrees to provide the Debtor with a copy of any financing statement filed
without the signature of the Debtor.

            6.04     Location. The Debtor shall not, without at least thirty
(30) days’ prior written notice to the Secured Party, (i) change the location of
its chief executive

9



--------------------------------------------------------------------------------



 



office/chief place of business from that specified on Schedule III or remove its
books and records from the location specified on Schedule III, (ii) change its
name (including the adoption of any new trade name), jurisdiction of
incorporation, identity or corporate structure, or (iii) change the location of
any other Collateral to a location not listed on Schedule III; provided,
however, this Section 6.04 shall not restrict the Debtor from disposing of or
removing any Collateral for repairs or similar purposes in the ordinary course
of its business. The Debtor shall from time to time notify the Secured Party of
each location at which any material portion of the Collateral or such books and
records are to be kept for temporary processing, storage, repair or similar
purposes. No action requiring notice to the Secured Party under this paragraph
shall be effected until such filings and other measures as may be required under
applicable law to continue uninterrupted the perfected Lien of the Secured Party
on and in the Collateral affected thereby shall have been taken.

            6.05     Adverse Claims. The Debtor shall defend the Collateral
against all claims and demands of all Persons (other than the Secured Party and
holders of Permitted Liens) claiming an interest therein. The Debtor shall pay
promptly when due all property and other taxes, assessments and governmental
charges or levies imposed upon, and all claims (including claims for labor,
materials and supplies) against, the Collateral, except to the extent that
(i) the Debtor is, in good faith and by appropriate proceedings, contesting the
validity thereof and (ii) the Collateral that is the subject thereof is not in
imminent risk of seizure, levy, sale, execution or other process.

            6.06     Taxes. The Debtor confirms to the Secured Party that any
and all taxes or fees relating to its business, including, but not limited to,
the Accounts and all goods relating thereto, are its sole responsibility and
shall be paid by the Debtor when due and that none of said taxes or fees
represent a Lien on the Collateral. The Debtor shall maintain its status as a
validly existing legal entity, and shall remain qualified to do business and in
good standing in all states and other jurisdictions in which the failure to be
so qualified and in good standing would have a Material Adverse Effect or a
material adverse effect on the ability of the Debtor to enforce collection of
the Accounts due from customers residing in such locations.

            6.07     No Other Liens. The Debtor shall not grant, create or
permit to exist any Lien upon all or any portion of the Collateral, or any
proceeds thereof, in favor of any other Person other than the Secured Party; and
shall not create, or permit to exist, any obligations, other than those secured
by the Permitted Liens (as defined in the Credit Agreement of even date), that
are secured thereby. Notwithstanding the generality of the foregoing sentence,
Debtor may grant a security interest in its accounts receivable in order to
incur Senior Permitted Indebtedness (as defined in said Credit Agreement) and
the Secured Party agrees to do such acts, and to execute such documents, as to
permit Debtor to grant such security interest, all at no charge to the Debtor,
but at Debtor’s sole expense.

10



--------------------------------------------------------------------------------



 



            6.08     Access. The Debtor shall permit the Secured Party, or its
representatives, to have access to the Inventory and the Equipment, and other
tangible Collateral for purposes of inspection during normal business hours and
upon reasonable notice to the Debtor; and shall promptly notify the Secured
Party in writing of any material loss or damage to the Inventory, Equipment or
other Collateral.

          SECTION 7. REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

            7.01     Remedies; Obtaining the Collateral Upon Default. The Debtor
agrees that, if any Event of Default shall have occurred and be continuing (and
shall not have been waived by an appropriate vote or other action by the
Lender), then and in every such case, subject to the terms and provisions of the
Credit Agreement and any applicable law, the Secured Party, in addition to any
rights now or hereafter existing under any applicable law, shall have all rights
as a secured creditor under the UCC or other any applicable law in all relevant
jurisdictions and may, acting pursuant to and in accordance with the terms of
the Credit Agreement and other Loan Documents:

            (a)        personally, or by agents or attorneys, immediately retake
possession of the Collateral or any part thereof, from the Debtor or any other
Person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon the Debtor’s premises where
any of the Collateral is located and remove the same and use in connection with
such removal any and all services, supplies, aids and other facilities of the
Debtor; and

            (b)        instruct the obligor or obligors on any agreement,
instrument or other obligation, and the Accounts constituting the Collateral to
make any payment required by the terms of such instrument or agreement directly
to Secured Party; and

            (c)        sell, assign or otherwise liquidate, or direct the Debtor
to sell, assign or otherwise liquidate, any or all of the Collateral or any part
thereof, and take possession of the proceeds of any such sale or liquidation;
and

            (d)        take possession of the Collateral or any part thereof, by
directing the Debtor in writing to deliver the same to the Secured Party at any
place or places designated by the Secured Party, in which event the Debtor shall
at its own expense:



              (i)       forthwith cause the same, to the extent reasonably
feasible, to be moved to the place or places so designated by the Secured Party
and there delivered to the Secured Party,



              (ii)      store and keep any Collateral so delivered to the
Secured Party (to the extent not physically delivered to the Secured Party) at
such place or places pending further action by the Secured Party as provided in
Section 7.02, and

11



--------------------------------------------------------------------------------



 





              (iii)     while such Collateral shall be so stored and kept,
provide such guards and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition;



  it being understood that the Debtor’s obligation to so deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court having jurisdiction, the Secured Party shall be entitled to a decree
requiring specific performance by the Debtor of such obligation.

            7.02     Remedies; Disposition of the Collateral. Any Collateral
repossessed by the Secured Party under or pursuant to Section 7.01, and any
other Collateral whether or not so repossessed by the Secured Party, may be
sold, assigned, leased or otherwise disposed of under one or more contracts or
as an entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Secured Party may, upon written
direction in compliance with all applicable law, determine to be commercially
reasonable. Any of the Collateral may be sold, leased or otherwise disposed of,
in the condition in which the same existed when taken by the Secured Party or
after any overhaul or repair which the Secured Party shall determine to be
commercially reasonable. Any such disposition which shall be a private sale or
other private proceeding permitted by such requirements shall be made upon not
less than ten days’ written notice to the Debtor specifying the time at which
such disposition is to be made and the intended sale price or other
consideration therefor, and shall be subject, for the ten days after the giving
of such notice, to the right of the Debtor or any nominee of the Debtor to
acquire the Collateral involved at a price or for such other consideration at
least equal to the intended sale price or other consideration so specified. To
the extent permitted by all requirements of law, the Secured Party may bid for
and become the purchaser of the Collateral or any item thereof, offered for sale
in accordance with this Section 7.02. If, under any applicable law, the Secured
Party shall be required to make disposition of the Collateral within a period of
time which does not permit the giving of notice to the Debtor as hereinabove
specified, the Secured Party shall give the Debtor only such notice of
disposition as shall be reasonably practicable in view of such applicable law.

            7.03     Waiver of Claims. Except as otherwise provided in this
Agreement, THE DEBTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY ALL REQUIREMENTS
OF LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE SECURED PARTY TAKING
POSSESSION OR THE SECURED PARTY’S DISPOSITION OF ANY OF THE COLLATERAL, IN EACH
CASE IF AND AS PERMITTED BY ALL REQUIREMENTS OF LAW, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES AND ANY SUCH RIGHT WHICH THE DEBTOR WOULD OTHERWISE HAVE UNDER THE
CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR ANY POLITICAL SUBDIVISION

12



--------------------------------------------------------------------------------



 



THEREOF, and the Debtor hereby further waives, to the extent permitted by all
applicable law:



              (i)       all damages occasioned by such taking of possession
except any damages which are the direct result of the gross negligence or
willful misconduct of the Secured Party or any Person acting on its behalf or
instruction;                 (ii)      all other requirements as to the time,
place and terms of sale or other requirements with respect to the enforcement of
the Secured Party’s rights hereunder; and



              (iii)     all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law in
order to prevent or delay the enforcement of this Agreement (including, without
limitation, any right to claim that such enforcement should be stayed pending
the outcome of any other action or proceeding (including any arbitration
proceeding)) or the absolute sale of the Collateral or any portion thereof, and
the Debtor, for itself and all who may claim under it, insofar as it or they now
or hereafter lawfully may, hereby waives the benefit of all such applicable of
law.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the Debtor therein and thereto, and shall
be a perpetual bar both at law and in equity against the Debtor and against any
and all Persons claiming or attempting to claim the Collateral so sold, optioned
or realized upon, or any part thereof, from, through and under the Debtor.

            7.04     Application of Proceeds. The proceeds of any Collateral
obtained pursuant to Section 7.01 or disposed of pursuant to Section 7.02 shall
be applied in accordance with Section 7.01 of the Credit Agreement.

For the avoidance of doubt, it is understood that the Debtor shall remain liable
to the extent of any deficiency between the amount of the proceeds of the
Collateral pledged by the Debtor and the aggregate amount of the Secured
Obligations owed by the Debtor.

            7.05     Remedies Cumulative. No failure or delay on the part of the
Secured Party in exercising any right, power or privilege hereunder or under any
other Loan Document and no course of dealing between the Debtor and the Secured
Party shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Loan Document expressly provided are cumulative
and not exclusive of any rights, powers or remedies which the Secured Party
would otherwise have. No notice to or demand on the Debtor in

13



--------------------------------------------------------------------------------



 



any case shall entitle the Debtor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Secured Party to any other or further action in any circumstances without notice
or demand.

            7.06     Discontinuance of Proceedings. In case the Secured Party
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Secured Party, then and in every such case the
Debtor, Secured Party shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies and powers of the Secured
Party shall continue as if no such proceeding had been instituted.

          SECTION 8. INDEMNITY

            The provisions of Section 8.04(b) of the Credit Agreement are
incorporated herein by reference.

          SECTION 9. MISCELLANEOUS

            9.01     Notices. All notices hereunder, unless otherwise specified,
shall be provided as specified in Section 8.02 of the Credit Agreement. Promptly
after the execution of any and all amendments, supplements and waivers, of and
to the Collateral, originals, if reasonably available and, if not, copies of
such amendments, supplements and waivers shall be delivered to the Secured
Party.

            9.02     Waiver; Amendment. This Agreement may be amended, waived,
discharged, or (except as provided in Section 9.08) terminated only by an
instrument in writing.

            9.03     Obligations Absolute. The obligations of the Debtor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (i) any renewal, extension, amendment
or modification of, or addition or supplement to or deletion from, the Credit
Agreement or any of the Loan Documents or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof; (ii) any
waiver, consent, extension, indulgence or other action or inaction under or in
respect of any such instrument or agreement or this Agreement or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of
this Agreement or any other Loan Documents; (iii) any furnishing of any
additional security (including, without limitation, any assets, whether now
owned or hereafter acquired, upon which a Lien is created or granted from time
to time) to the Secured Party or any acceptance thereof or any sale, exchange,
release, surrender or realization of or upon any security by the Secured Party;
or (iv) any invalidity, irregularity or unenforceability of all or part of the
Secured Obligations or of any security therefor. In

14



--------------------------------------------------------------------------------



 



the event of any inconsistency between this Agreement and the Credit Agreement,
the Credit Agreement shall govern.

            9.04     Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto; provided, however, that the Debtor may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of the Secured Party. The Secured Party may transfer, assign or
grant all or such relevant part of its rights hereunder in accordance with the
provisions of the Credit Agreement. All agreements, statements, representations
and warranties made by the Debtor herein or in any certificate or other
instrument delivered by the Debtor or on its behalf under this Agreement shall
be considered to have been relied upon by the Secured Party and shall survive
the execution and delivery of this Agreement, the Credit Agreement and the other
Loan Documents regardless of any investigation made by the Secured Party or on
its behalf.

            9.05     Headings Descriptive, etc. The headings of the several
sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.

            9.06     GOVERNING LAW; SUBMISSION to JURISDICTION and VENUE; WAIVER
of JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.

            (b)        The Debtor and the Secured Party, to the extent that they
may lawfully do so, hereby consent to service of process, and to be sued, in the
Borough of Manhattan, City and State of New York, and consent to the
nonexclusive jurisdiction of the courts of the State of New York located in such
Borough and the United States District Court for the Southern District of New
York, as well as to the jurisdiction of all courts to which an appeal may be
taken from such courts, for the purpose of any suit, action, or other proceeding
arising out of any of their obligations hereunder or with respect to the
transactions contemplated hereby, and expressly waive any and all objections
they may have as to venue in any such courts.

            (c)        The Debtor consents to receive all service of process in
the State of New York via registered mail at its respective address set forth in
Section 8.02 of the Credit Agreement. Such service of process shall be deemed
completed upon the date of delivery to the Debtor, or, if later, upon the
earliest of any other date permitted by applicable law.

15



--------------------------------------------------------------------------------



 



            (d)        EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OR CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE DEBTOR OR THE
SECURED PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER
INTO THIS AGREEMENT.

            9.07     The Debtor’s Duties. It is expressly agreed, anything
herein contained to the contrary notwithstanding, that the Debtor shall remain
liable to perform all of the obligations, if any, assumed by it with respect to
the Collateral and the Secured Party shall have no obligations or liabilities
with respect to any Collateral by reason of or arising out of or in connection
with this Agreement, nor shall the Secured Party be required or obligated in any
manner to perform or fulfill any of the obligations of the Debtor under or with
respect to any Collateral.

            9.08     Termination; Release. This Agreement shall terminate when
all Secured Obligations have been paid in full and all Commitments have been
terminated, and the Secured Party, at the expense of the Debtor, will promptly
execute and deliver to the Debtor the proper instruments (which shall include
UCC termination statements on form UCC-3) acknowledging the termination of this
Agreement, and will promptly duly assign, transfer and deliver to the Debtor
(without recourse and without any representation or warranty) free from any
interest of the Secured Party or Lien granted hereunder such of the Collateral
as may be in possession of the Secured Party and has not theretofore been sold
or otherwise applied or released pursuant to this Agreement together with such
notices to third parties as may be necessary to countermand any notices
previously sent to them pursuant hereto.

            9.09     Counterparts. This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but both of
which shall together constitute one and the same instrument.

            9.10     Severability. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected and/or impaired thereby. In
addition, the Debtor and the Secured Party undertake to negotiate in good faith
with a view to replacing such invalid, illegal or unenforceable provision with
another provision not so invalid, illegal or unenforceable with the same or
similar effect.

[SIGNATURE PAGE FOLLOWS]

16



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their respective duly authorized officers as of the
date first above written.



  HEARx, LTD.



  By : /s/ Stephen J. Hansbrough
Name: Stephen J. Hansbrough
Title: President and Chief Operating Officer



  SIEMENS HEARING INSTRUMENTS, INC.



  By : /s/ John R. Krauter
Name: John R. Krauter
Title: President and Chief Financial Officer

